DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group I, monovalent brine, castor oil, PEG 20 sorbitan monooleate, PEG 20 sorbitan monolaurate and sorbitan monooleate in the reply filed on 6/28/21 is acknowledged.
Claims 4, 5, 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.

Priority
As previously set forth: The claims have a priority date of the filing of the PCT 4/4/16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/22 has been considered by the examiner.

Response to Arguments
Applicant argues the Examiner is conflating the “lubricant” of claim 1 with “the wellbore fluid” of Gallo and Jones.  Applicant argues claim 1 is distinguishable from the prior art because claim 1 requires the lubricant to be only castor oil and surfactants while the prior art includes more elements.  Applicant argues claim 2 further distinguishes the “wellbore fluid” from “lubricant” as 2 separate features.  Applicant argues claim 1 is only drawn to the lubricant, thus, the composition of the eventual wellbore fluid is irrelevant.  
The Examiner disagrees.  Applicant’s claim 1 is open to other fluids therein.  See claim 2 that includes a base fluid.  Thusly, the composition of the eventual wellbore fluid is not irrelevant to claim 1.  The order of mixing components has been held by the courts to be prima facie obvious.  It would be prima facie obvious to premix just the castor oil and 3 surfactants, or castor oil and any other ingredients, or just the surfactants, or the surfactants and any other ingredients, etc., in light of the holdings of the court.  Applicant’s lubricant is merely a premix that is added to the wellbore fluid.  The Examiner’s position is that it does not matter what order any components are added and such a position properly renders the claims prima facie obvious.  In such, the Examiner is not conflating the “lubricant” of claim 1 with the “wellbore fluid” of the prior art.  No unexpected results stemming from the order of mixing have been put forth.  As such, Applicant’s arguments are not found persuasive and the rejections stand as previously set forth.
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US 2017/0321103).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Gallo discloses methods of increasing lubricity in wellbore fluids (title).  The lubricants are first made, then added to a wellbore fluid, and then injected into a well (abstract).  Therein Example 4 exemplifies the lubricant to be a combination of soya oil, canola oil and castor oil and surfactants of: Sorbirol TO, Emulson AG/18C and Sorbirol 0.  
Regarding the use of three surfactants:  The abovementioned surfactants of Example 4 are disclosed to be PEO 20 sorbitan trioleate (herein Sorbirol TO is assumed to be a typo and to actually be Sorbilene TO, since the other alternative would be Sorbirol 0 which is already disclosed to be in the mix), castor oil ethoxylated dioleate and sorbitan monooleate, respectively [0077].  These are all non-ionic surfactants.  Such meets the use of three nonionic surfactants.  Additionally/alternatively, [0042] discloses various surfactants that may be used including sorbitan esters such as sorbitan monooleate, sorbitan monopalmitiate, sorbitan monostearate, and others listed therein, and ethoxylated sorbitan esters such as sorbitan monolaurate 20 EO, sorbitan monolaurate 4 EO, sorbitan monopalmitate 20 EO, and the others listed therein.  Mixtures thereof is also disclosed in [0042], thus mixing any of the above is prima facie obvious.  Such alternatively meets the three nonionic surfactants.
Regarding the wt% of oil, The wt% of Ex 4 calculates to 69 wt% of the mixture of oils, 23 wt% of the surfactant mixture, 2% of the long chain alcohol and 6% of the water mixtures (100 parts total oil, 33 parts combination of surfactants, 3 parts long chain alcohol, 5 parts aqueous solution A7 and 5 parts aqueous solution A8, total is 146 parts.  100/146=69 wt% oils, and so forth).  Gallo exemplifies 69 wt% oil, thus embracing the “about 70” weight percent of claim 1.  
Whilst Gallo exemplifies a mixture of oils including castor oils, [0040-0041] of Gallo discloses other oils that may be used, and that such may be used alone or in combination.  Gallo discloses in [0041] that there are factors that determine which oil (or combination of oils) are used such as cost, HLB, environmental compatibility, toxicological profile and availability.  Since castor oil is one of the oils exemplified (albeit exemplified as a mixture), one would also envisage it could be used alone, depending on the factors discussed above.  Thus, use of castor oil alone is prima facie obvious.  
Although Gallo does not disclose just the oils and surfactants, the order of mixing and performing process steps is prima facie obvious. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Blending oil/surfactants together and adding that before/after adding other ingredients is prima facie obvious and meets the requirements of the claims.
Elements above meet the requirements of claim 1.

Example 4 also includes the use of A7 a mixture of water, zinc nitrate and magnesium chloride.  Such meets the base fluid and brine requirements of claims 2 and 3.
Regarding claim 7, Gallo discloses that the HLB ranges from 10-17 [0044], embracing and rendering prima facie obvious the requirements of claim 7.  See In re Wertheim.  
Elements above embrace the requirements of claim 10.  
Regarding claim 11, Ex 4 has around 23 wt% surfactant in the final lubricant (claim 11 equates to 15-30 wt% total surfactant in the final lubricant when you add together the 3 ranges), since any of the above discussed surfactants may be used individually or mixed, the reference embraces any amount of surfactants in the mixture and thusly embraces and renders obvious the wt% ranges of claim 11.

Claims 1-3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Elements of Jones are as previously set forth, reiterated in its entirety below in italics.  

Jones discloses drilling fluid compositions (title) comprising vegetable oils and emulsifiers (abstract).  The vegetable oil may be castor bean oil (abstract).  The emulsifiers are oleate esters (Column 5 lines), which are nonionic surfactants.  Table II discloses the use of 20-85 wt% oil.  The oleate emulsifier may be a blend of sorbitan monooleate, polyoxyethylene 20 sorbitan monooleate and polyoxyethylene 20 sorbitan trioleates.  They are blended to make the proper emulsifier for each composition (Column 5 lines 15-20), thus a blend of 3 different ones is embraced and/or obvious in light of the teachings of Jones.  
The use of 20-85 wt% oil, embracing the oil requirements of claim 1.  Although Jones does not disclose a composition consisting of just the oils and surfactants, the order of mixing and performing process steps is prima facie obvious See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Blending oil/surfactants together and adding that before/after adding other ingredients is prima facie obvious and meets the requirements of the claims.
Elements above thusly meet the requirements of claim 1.  Since the wt% of oil is embraced by the reference, a prima facie case of obviousness exists over the claim.  See In re Wertheim.
The lubricant is added to a drilling fluid wherein the base fluid of such may be a brine (Column 5 line 47), meeting claims 2-3.  
The surfactants discussed above are sorbitan esters (e.g. the sorbitan monooleate) and polyethoxylated sorbitan esters (the polyoxyethylene sorbitans discloses above), as required by claim 10.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Gallo.
Elements of this rejection are as previously set forth, reiterated below in italics.

Jones includes elements as set forth above.  Jones discloses the use of oleate ester emulsifiers such as sorbitan monooleate, PEO 20 sorbitan monooleate and PEO 20 sorbitan trioleate.  These emulsifiers implicitly have an HLB, however, Jones does not disclose the HLB balance thereof.
Gallo includes elements as set forth above.  Gallo discloses the use of surfactants such as sorbitan esters, including sorbitan monooleate, and ethoxylated sorbitan esters such as sorbitan monooleate 20 EO and sorbitan trioleate 20 EO [0042].  Gallo further discloses that the HLB of the surfactant or mixture thereof is from 6-20.  Gallo thusly teaches this HLB range to be suitable for the same surfactant mixtures as used in Jones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Jones the use of a HLB of from 6-20, as taught by Gallo, since this is recognized to be a suitable HLB range for those surfactants used by Jones for use in subterranean treatment fluids.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768